                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         PETER FRANKLIN KLEIN,
                                   6                                                           Case No. 19-cv-06763-YGR (PR)
                                                          Plaintiff,
                                   7                                                           ORDER OF TRANSFER
                                                    v.
                                   8
                                         FEDERAL BUREAU OF PRISONS, et al.,
                                   9
                                                          Defendants.
                                  10

                                  11             Plaintiff, who was formerly incarcerated in various federal prisons from 2009 through

                                  12   2019, filed a pro se civil rights complaint. He has also filed an application for in forma pauperis
Northern District of California
 United States District Court




                                  13   status.

                                  14             While Plaintiff has used the form for a civil rights action pursuant to 42 U.S.C. § 1983, the

                                  15   Court construes his action as one under Bivens v. Six Unknown Named Agents, 403 U.S. 388

                                  16   (1971). Plaintiff complains of deprivations of his civil rights at various federal prisons, stemming

                                  17   from an incident on December 16, 2010 where he was allegedly “brutally attacked by an inmate at

                                  18   the direction of the [Federal Bureau of Prisons (“FBOP”)]” while he was incarcerated at the

                                  19   Federal Correctional Institution, La Tuna (“FCI-La Tuna”).

                                  20             A substantial part of the events or omissions giving rise to the claims occurred primarily in

                                  21   FCI-La Tuna in El Paso County, which lies within the venue of the United States District Court

                                  22   for the Western District of Texas. While Plaintiff currently names the FBOP and various prisons,

                                  23   including FCI-La Tuna, instead of individual defendants, any potential individual defendants from

                                  24   FCI-La Tuna would likely reside in the Western District of Texas. Venue, therefore, properly lies

                                  25   in that district. 28 U.S.C. § 1391(b).

                                  26             Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  27   TRANSFERRED to the United States District Court for the Western District of Texas. The Clerk

                                  28   of the Court shall transfer the case forthwith.
                                   1           All remaining motions are TERMINATED on this Court’s docket as no longer pending in

                                   2   this district.

                                   3           IT IS SO ORDERED.

                                   4   Dated: March 3, 2020

                                   5                                                ______________________________________
                                                                                    YVONNE GONZALEZ ROGERS
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
